             Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 1 of 8 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District
                                                  __________ Districtof
                                                                      ofIndiana
                                                                         __________

                  United States of America                          )
                             v.                                     )
                  Tony Cushingberry-Mays
                                                                    )      Case No.
                                                                    )                 1:20-mj-00401
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     April 27, 2020              in the county of                Marion           in the
     Southern          District of             Indiana          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 1111                                 Murder in the second degree
18 U.S.C. § 111(a)(1) and (b)                    Assaulting, Resisting or Impeding Certain Officers or Employees
18 U.S.C. § 924(c)(1)(A)(iii)                    Discharging a Firearm during and in Relation to a Crime of Violence




         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         u


                                                                                               Complainant’s signature

                                                                                   Joseph J. De St. Jean, Postal Inspector
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
    telephone                     UHOLDEOHHOHFWURQLFPHDQV
          April 29, 2020
Date:
                                                                                               Judge’s signature
                                                                              _______________________________
City and state:                          Indianapolis, IN                      Tim A.Tim
                                                                                      Baker
                                                                                          A. Baker, U.S. Magistrate Judge
                                                                               United States Magistrate
                                                                                                Printed Judge
                                                                                                         name and title
                                                                               Southern District of Indiana
   Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 2 of 8 PageID #: 3




              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND
                              ARREST WARRANT

   I, Joseph J. De St Jean, Postal Inspector, United States Postal Inspection Service, having been

duly sworn under oath, state as follows:


                        INTRODUCTION AND AGENT BACKGROUND


       1.      I am a Postal Inspector with the United States Postal Inspection Service (“USPIS”)

currently assigned to the Indianapolis Domicile. I am presently assigned to investigate complex

financial fraud and violent criminal matters that involve the use of the U.S. Mail. I have been a

Postal Inspector with the USPIS for 12 years. Prior to becoming a Postal Inspector, I was a Gary

Indiana Police Officer for two and a half years. During my tenure as a Postal Inspector, I have

conducted and participated in numerous investigations of criminal activity, including, but not

limited to, the investigation of narcotics, mail theft, wire and mail fraud, bank/access device fraud,

money laundering, identity theft, violent crime, and child pornography violations. During the

investigation of these cases, I have executed or participated in the execution of numerous search

warrants, arrest warrants, and seized evidence of varying violations of both state and federal law.

       2.      This Affidavit is submitted in support of a criminal complaint charging Tony

Dashaun Cushingberry-Mays (CUSHINGBERRY-MAYS) (DOB XX/XX/1999) with Murder,

in violation of Title 18, United States Code, Section 1111, Discharging a Firearm During and In

Relation to a Crime of Violence, in violation of Title 18, United States Code, Section 924(c), and

Assault on an Employee of the United States, in violation of Title 18, United States Code, Section

111.

       3.      The information contained herein was obtained from my personal involvement in

this investigation and information obtained from various sources, including other agents, law
   Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 3 of 8 PageID #: 4




enforcement officers, and witnesses. Wherever I assert a fact in this affidavit, I either have

firsthand knowledge of that fact or have discussed the matter with one of the above-listed

individuals or reviewed materials in support of the fact. In addition, I have only included the facts

that I believe are sufficient to establish probable cause for the violations listed herein. I therefore

have not included each and every fact known to me regarding this investigation.

       4.      On April 27, 2020, at approximately 3:57 p.m., Indianapolis Metropolitan Police

Department (IMPD) officers were dispatched to 422 North Denny Street, Indianapolis, IN 46201,

in reference to a person shot. Officers arrived to the scene and located a United States Postal

Service (USPS) employee, later identified as Angela Summers, shot and laying on the front porch

of 422 North Denny Street, Indianapolis, IN 46201. Ms. Summers was working as a letter carrier

and was delivering mail on her route at the time she was shot.

       5.      Angela Summers was transported to Eskenazi Hospital in critical condition. Soon

after, IMPD Detective Eric Amos and IMPD Detective Dustin Keedy responded to the scene. At

approximately 4:15 p.m., members of the United States Postal Inspection Service (USPIS)

responded to the scene and met with IMPD detectives.

       6.      On April 27, 2020, at approximately 5:31 p.m., Angela Summers was declared

deceased by Dr. Michelle Loughlin. Coroner 16 Amber Jaynes responded to Eskenazi Hospital

and transported the body to the Marion County Coroner’s Office (MCCO). Later, a positive

identification of Angela Summers was made. It was determined by the MCCO that Angela

Summers died from a gunshot wound to the chest, and the manner of her death was homicide.

       7.      Detectives learned through interviews that Angela Summers had a confrontation

with a black male on the porch located at 422 North Denny Street, Indianapolis, IN 46201. A

witness described the male suspect as 6’0 to 6’3” in height, thin to medium build, wearing a black



                                                    2
   Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 4 of 8 PageID #: 5




and red long-sleeved shirt, black pants, and a dark colored mask that covered half his face. The

witness added that the confrontation escalated and the mail carrier pepper sprayed the male. As a

result, the male shot her, striking her once in the chest. The witness heard the occupants standing

on the front porch of 426 North Denny Street, Indianapolis, IN 46201, repeatedly screaming,

“Tony, no.” The witness stated the male fled in the direction of 426 North Denny Street,

Indianapolis, IN 46201.

       8.      The USPIS confirmed with USPS management that the occupants of 426 North

Denny Street, Indianapolis, IN 46201, have had several issues with their dog. This resulted in a

mail hold being placed on the residence. More specifically, on or about April 13, 2020, the USPS

Linwood Indianapolis Post Office sent a letter to the Cushingberry residence informing them that

they would have to retrieve their mail from the post office due to concerns with their dog. On

April 27, 2020, the USPIS confirmed that the mail was still being held at the Linwood Indianapolis

Post Office.

       9.      IMPD officers received consent to do a protective sweep of 426 North Denny

Street, Indianapolis, IN 46201. The officers did not locate a male fitting the witness’ description

inside the residence. Two occupants identified as Acacia Cushingberry and Tiffany Reed were

located inside the house. Acacia Cushingberry stated she owned the residence at 426 North Denny

Street, Indianapolis, IN 46201. Tiffany Reed stated she was a friend of Acacia Cushingberry.

Both Acacia Cushingberry and Tiffany Reed stated they were at 426 North Denny Street,

Indianapolis, IN 46201, at the time of the shooting. Acacia Cushingberry further stated that she

was yelling at her children during the time of the incident.

       10.     Research on Acacia Cushingberry revealed CUSHINGBERRY-MAYS is her son.

Further research revealed CUSHINGBERRY-MAYS matched the physical characteristics



                                                   3
   Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 5 of 8 PageID #: 6




provided by the witness when describing the male who shot Angela Summers. At the time law

enforcement responded to the report of Ms. Summers being shot, they observed a blue 2007 Nissan

Altima bearing Indiana license plate BED258 parked in front of 426 North Denny Street,

Indianapolis, IN 46201. A records check of the license plate revealed the Nissan Altima was

registered to CUSHINGBERRY-MAYS.

       11.     On April 27, 2020, IMPD Officers obtained a residential search warrant for 426

North Denny Street, Indianapolis, IN 46201. Law enforcement found, among other things, a safe

located in the upstairs bedroom that contained multiple boxes of ammunition (including the same

caliber and brand of fired cartridge casing located near the porch of 422 North Denny Street,

Indianapolis, IN 46201). Additionally, the safe contained the title to the 2007 Nissan that is owned

by CUSHINGBERRY-MAYS. Furthermore, a purple Crown Royal bag was located in a box in

the bedroom. Inside the bag were multiple fired cartridge casings, with a social security card for

CUSHINGBERRY-MAYS also contained within the box.

       12.     On or about April 28, 2020, Postal Inspectors spoke with a witness who stated that

on the day of the incident, she heard individuals arguing on her front porch and then heard a

gunshot. After, the witness opened her front door and observed a mail carrier slumped over on her

front outer door. The witness attempted to calm down the letter carrier and called 911. The

witness’s mother went out the back door of the residence and came around to the front of the house.

The witness observed individuals standing outside a brick duplex (across the street from the

witness’s residence) telling her mother “over there, over there” while pointing to the house directly

next door to the witness’s residence. The witness described the house as a two-story white house,

with a railing in front and a grill (This description matches 426 N. Denny Street, Indianapolis, IN).




                                                   4
   Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 6 of 8 PageID #: 7




       13.     On April 28, 2020, CUSHINGBERRY-MAYS was detained outside a residence

located on Burningbush Drive in Indianapolis, IN. CUSHINGBERRY-MAYS was transported to

an interview room at the IMPD Homicide office. Postal Inspector De St Jean and Detective Keedy

asked CUSHINGBERRY-MAYS if he would like to provide a statement at approximately 7:05

pm. He requested his attorney and the interview ended. His attorney was brought to speak with

CUSHINGBERRY-MAYS.              They were given time alone to speak together.             After that,

CUSHINGBERRY-MAYS said he wanted to provide a statement to law enforcement.

       14.     On April 28, 2020, at approximately 9:11 pm, CUSHINGBERRY-MAYS provided

a statement to law enforcement officers in the company of his attorney. CUSHINGBERRY-

MAYS stated he shot the letter carrier. He stated the letter carrier was not delivering the mail

because she was having a problem with the dog at his residence of 426 North Denny Street,

Indianapolis, IN. CUSHINGBERRY-MAYS was on the porch as the letter carrier approached his

residence of 426 North Denny Street, Indianapolis, IN. The letter carrier walked past his residence,

did not deliver their mail, and proceeded to the next residence (422 North Denny Street,

Indianapolis, IN) to deliver mail.

       15.     CUSHINGBERRY-MAYS stated he approached the letter carrier as she was

delivering mail at 422 North Denny Street, Indianapolis, IN and asked for their mail. He asked for

their mail several times and the letter carrier did not respond to him. He said he stepped onto the

porch steps of 422 North Denny Street, Indianapolis, IN. He was approximately six feet away

from the letter carrier. He said the letter carrier turned around, grabbed her mace spray, and

sprayed CUSHINGBERRY-MAYS. CUSHINGBERRY-MAYS then pulled his handgun from

the right side of his waistband (no holster), pointed his handgun at the letter carrier, and fired one

shot at the letter carrier. He acknowledged the mace was not deadly, but led to discomfort from



                                                    5
   Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 7 of 8 PageID #: 8




his asthma. CUSHINGBERRY-MAYS stated he then fled the scene and went to the residence of

his aunt Taylor Hawkings near 21st St in Indianapolis, IN. CUSHINGBERRY-MAYS further

stated that he placed the handgun in the garage of his mother’s residence (426 North Denny Street,

Indianapolis, IN).

       16.     CUSHINGBERRY-MAYS stated that he never spoke to the letter carrier before the

shooting incident. He stated he did not mean to kill the letter carrier, but wanted to scare her. He

stated his mother Acacia Cushingberry and cousin Tiffany Reed witnessed the incident. He stated

he wore a black scarf/mask with a multicolored top.




                                                   6
   Case 1:20-mj-00401-TAB Document 2 Filed 04/29/20 Page 8 of 8 PageID #: 9




                                            CONCLUSION


       17.     Based on the facts set forth in this affidavit, I respectfully submit that probable

cause exists to believe that, on April 27, 2020, in the Southern District of Indiana, Tony Dashaun

CUSHINGBERRY-MAYS committed the offenses of Murder, in violation of Title 18, United

States Code, Section 1111, Discharging a Firearm During and In Relation to a Crime of Violence,

in violation of Title 18, United States Code, Section 924(c), and Assault on an Employee of the

United States, in violation of Title 18, United States Code, Section 111.




                                                      _____________________________
                                                      Postal Inspector Joseph J. De St Jean
                                                      U.S. Postal Inspection Service


   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
   reliable electronic means; specifically, by telephone.




                Date: 4/29/2020             _______________________________
                                             Tim A. Baker
                                             United States Magistrate Judge
                                             Southern District of Indiana




                                                  7
